UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1107


JODY C. COONLEY,

                    Plaintiff - Appellant,

             v.

WELLS FARGO BANK, NATIONAL ASSOCIATION,

                    Defendant - Appellee.


Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. John A. Gibney, Jr., District Judge. (3:18-cv-00192-JAG)


Submitted: August 30, 2019                                   Decided: September 6, 2019


Before MOTZ, KING, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Henry W. McLaughlin, THE LAW OFFICE OF HENRY MCLAUGHLIN, P.C.,
Richmond, Virginia, for Appellant. Alison Wickizer Toepp, Douglas E. Pittman, REED
SMITH LLP, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jody C. Coonley appeals the district court’s order granting Wells Fargo Bank,

N.A.’s (“Wells Fargo”) Fed. R. Civ. P. 12(b)(6) motion to dismiss her complaint. The

district court held that Coonley did not have standing to sue Wells Fargo. We affirm.

       “This Court reviews a district court’s grant of a motion to dismiss de novo.”

McCaffrey v. Chapman, 921 F.3d 159, 163 (4th Cir. 2019). “[W]hen standing is challenged

on the pleadings, we accept as true all material allegations of the complaint and construe

the complaint in favor of the complaining party.” Curtis v. Propel Prop. Tax Funding,

LLC, 915 F.3d 234, 240 (4th Cir. 2019) (bracket and internal quotation marks omitted).

       On appeal, Coonley has abandoned her argument that she is a third-party beneficiary

of the loan agreement. Rather, Coonley asserts that she has standing to sue as the

homeowner. Coonley, however, cites no authority for this argument and has, therefore,

waived it. Fed. R. App. P. 28(a)(8)(A); see Russell v. Absolute Collection Servs., Inc., 763
F.3d 385, 396 n.* (4th Cir. 2014). Accordingly, we affirm for the reasons stated by the

district court. Coonley v. Wells Fargo Bank, N.A., No. 3:18-cv-192-JAG (E.D. Va. Dec.

26, 2018).

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                               AFFIRMED




                                             2